DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 9/13/2022.
Claims 1-25 are pending.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/10/2021 is acknowledged.
Claims 4-10, 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claims 1-3, 11-13 are examined.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 103 rejection have been fully considered but are moot in view of new grounds of rejection.
Claim Objections
Claims 2 and 12 recite duplicate or reworded limitations of limitations in claims 1 and 11, such as “the multimedia project is a live stream,” “a piece of multimedia content from either the first or second set of multimedia content bears a timestamp,” “arranging the piece of multimedia content bearing a timestamp alongside another piece of multimedia content bearing another timestamp on the single project timeline” and “combining the arranged pieces of multimedia content into a multimedia project.” Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each independent claim 1, 11 recites “either the first or second multimedia clip bears a timestamp,” “positioning the first multimedia clip from the first set of multimedia content bearing a timestamp alongside at least one piece of multimedia content comprising the second multimedia clip from the second set of multimedia content bearing another timestamp aligned along a single project timeline.” It is indefinite in what manner the first and second multimedia clips are positioned or aligned along a single project timeline (whether they are sorted, synchronized, or randomly positioned) with respect to the timestamps. The limitations are unnecessarily broad and fail to particularly point out and distinctly claim applicant’s invention. 
In the “combining” step, “a live stream project” and “live stream content” are indefinite as to whether they are the same as previously recited “live stream project” and “live stream content.” Review for similar issues is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ortiz (US 2013/0132836) in view of Toff et al. (US 2015/0149906, “Toff”).

For claim 1, Ortiz discloses a method for authoring a live stream project at a swarm interface device, the method comprising: 
providing a first set of multimedia content comprising a first multimedia clip to a swarm comprising a plurality of swarm members, wherein the plurality of swarm members comprises a plurality of swarm sources; receiving a second set of multimedia content comprising a second multimedia clip from at least one of the plurality of swarm sources, wherein either the first or the second multimedia clip bears a timestamp (fig. 4, #402, fig. 10, #1002, receiving timestamped media content instances during a live event by attendees or swarm sources); and 
providing an editing graphical user interface (GUI) to the swarm interface device for authoring the multimedia project displaying the first set of multimedia content and the second set of multimedia content ([0022], GUI for editing media content instances, authoring such as transitioning in [0026],) wherein the editing GUI provides tools for adding additional sets of multimedia content to the live stream project ([0022], [0023], using the GUI to select/ add media content instances according to a time frame/period and location);
editing the live stream project by positioning the first multimedia clip from the first set of multimedia content bearing a timestamp alongside at least one piece of multimedia content comprising the second multimedia clip from the second set of multimedia content bearing another timestamp aligned along a single project timeline viewable on the swarm interface device (fig. 4, fig. 10, #1004-1006, presenting in order the instances according to the timestamps in a timeline of the event);
updating the live stream project with a set of live stream content captured by at least one of the plurality of swarm sources ([0027], transitioning to other time period of a live streamed event);
combining the aligned multimedia content and live stream content into a live stream project ([0027], the project is a continuation of one period of timestamped aligned presentation of instances to another period of instances which can be live).
Ortiz does not disclose the swarm interface device maintains a live view of edits made by other swarm interface devices in the session in the editing GUI. 
Toff discloses the swarm interface device maintains a live view of edits made by other swarm interface devices in the session in the editing GUI ([0027], multiple user accounts are able to concurrently edit the video project from different locations and/or devices. For example, the first account at the first client computer device and the second user account at the second client computer device may concurrently make changes to the video project, such as by adding or removing video clips, accompanying audio, transitions, text annotations, and/or video enhancements; fig. 3, [0058], one or more steps of the process 300 may be performed concurrently, enabling presentation of the project (step 302) being authored (live) by multiple users, for example, when a user performs an operation on a clip, the presentation is updated to other users).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Toff’s teachings of concurrent edits of video to Ortiz’s teachings of aggregating sources of videos to a video project in order to save time by allowing multiple people to work or edit concurrently on the same video project (Toff, [0017]).

Claim 11 is rejected for the same rationale in claim 1. See Ortiz, fig. 11 for a non-transitory machine readable medium.
Claim(s) 2, 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ortiz-Toff in view of Segal et al. (US 2019/0020853, “Segal”).

For claims 2, 12, in addition to the rationale in claims 1, 11, Ortiz-Toff discloses the multimedia project is a live stream (Ortiz, [0013], live events);
a piece of multimedia content from either the first or second set of multimedia content bears a timestamp; and editing multimedia content comprises: providing streamed live content received from at least one of the plurality of swarm sources as part of the live stream (Ortiz, fig 10, #1002); 
arranging the piece of multimedia content bearing a timestamp alongside another piece of multimedia content bearing another timestamp on the single project timeline (Ortiz, fig. 10, #1004-1006); and
combining the arranged pieces of multimedia content into a multimedia project (Ortiz, [0027], the project is a continuation of one period of timestamped aligned presentation of instances to another period of instances which can be live).
Ortiz does not disclose providing streamed live content captured at the swarm interface device as part of the live stream.
Segal discloses providing streamed live content captured at the swarm interface device as part of the live stream (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Segal’s teachings of composite live streaming of all videos of presenter and participants to Ortiz-Toff’s teachings of aggregating videos with respect to time. One would have been motivated to do so to provide a useful case of aggregating live streaming content from all users including the host (presenter) and other participants.

Claim(s) 3, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ortiz-Toff in view of Segal and Wei (US 2017/0155927).

For claims 3, 13, in addition to the rationale in claims 1, 11, Ortiz-Toff does not disclose providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members.  
Segal discloses providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members stream (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Segal’s teachings of composite live streaming of all videos of presenter and participants to Ortiz-Toff’s teachings of aggregating videos with respect to time. One would have been motivated to do so to provide a useful case of aggregating live streaming content from all users including the host (presenter) and other participants.
Ortiz-Toff-Segal does not disclose streaming over a local peer-to-peer network.
Wei discloses streaming over a local peer-to-peer network ([0053], fig. 8).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Wei’s teachings of local P2P streaming to Ortiz-Segal’s teachings in order to simply adapt Ortiz-Toff-Segal’s teachings to a known environment of local P2P for video producing or streaming to take advantage of its high data transmission speed (Wei, [0038]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452